Case: 16-17636   Date Filed: 12/05/2017   Page: 1 of 10


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17636
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:14-cr-00056-RH-CAS-2



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                  versus


CLEOLA SULLIVAN,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (December 5, 2017)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-17636         Date Filed: 12/05/2017      Page: 2 of 10


       Cleola Sullivan appeals the district court’s denial of her motion to suppress

evidence stemming from a warrantless search of her vehicle after she was pulled

over for a traffic violation. She contends that the officers violated her

constitutional rights by continuing to detain her, after issuing a traffic warning, to

conduct a search of her vehicle that was unsupported by probable cause. After

careful review, we affirm the district court’s ruling because the officers had

probable cause to search her vehicle.

                                  I.      BACKGROUND

A.     Factual Background1

       Law enforcement began investigating Sullivan after she was identified by

Jarrick Williams, whom the Drug Enforcement Agency (“DEA”) had suspected of

dealing cocaine. Williams was taken into custody after a search of his residence

revealed 420 grams of cocaine along with other contraband. Following his arrest,

Williams told agents that Sullivan was his primary cocaine supplier, he had known

her for more than a year, and she transported cocaine by hiding it under her car’s

bumper. He also agreed to initiate controlled communications with Sullivan. In a




       1
          We derive the facts from the transcript of the hearing on Sullivan’s motion to suppress
and the trial transcript. See United States v. Newsome, 475 F.3d 1221, 1224 (11th Cir. 2007)
(“[I]n reviewing a denial of a motion to suppress, we review the entire record, including trial
testimony.”).



                                                2
                 Case: 16-17636         Date Filed: 12/05/2017        Page: 3 of 10


series of phone calls and text messages with Sullivan, Williams requested that she

deliver him five ounces of cocaine, and Sullivan agreed.

      After obtaining Sullivan’s phone numbers from Williams, DEA Agent

Matthew Vickers obtained a search warrant to track the associated Global

Positioning System (GPS) information. When the GPS indicated Sullivan was

travelling south toward Tallahassee, where Williams lived, Vickers arranged for

agents to physically surveil her. After identifying Sullivan’s vehicle, the agents

began following her just west of Tallahassee. The agents observed Sullivan stop

for gas before driving to a Walmart and parking next to a black Hyundai. She then

exited her vehicle and entered the passenger side of the Hyundai, where she

remained for a few minutes. Although the agents were unable to see what

happened inside, they testified that they believed a bag had been exchanged.

      Agents then followed Sullivan as she drove to Atlanta, Georgia. After

arriving in Atlanta, Sullivan drove to a bank. An agent followed her inside, where

she received a call from Williams, to which she responded, “You know I’m

coming, that’s why I called you.” Trial Tr. Vol. II at 175 (Doc. 195).2 She then

withdrew $1,500, exited the bank, and briefly sat in the passenger side of a car that

was waiting outside. Later that evening, Sullivan visited an industrial park, where

agents were unable to continue following her.

      2
          Citations to “Doc.” refer to docket entries in the district court record in this case.


                                                   3
              Case: 16-17636    Date Filed: 12/05/2017    Page: 4 of 10


      The following morning, the GPS showed that Sullivan had left Atlanta and

was traveling southbound on I-75 toward Florida. Based on Sullivan’s

conversations with Williams, the agents expected that Sullivan was traveling to

Tallahassee to deliver the cocaine and would take I-75 to I-10. Instead, Sullivan

stayed on I-75, traveling south past I-10, causing the agents to lose physical

surveillance. In response, Vickers contacted Sergeant Michael Rowlands of the

Alachua County Sheriff’s Department. Vickers explained to Rowlands that he

suspected Sullivan was transporting cocaine under her bumper, and they decided

that Rowlands would orchestrate “a traffic stop on Ms. Sullivan with

independently-obtained probable cause.” Tr. of Mot. to Suppress Hr’g at 99

(Doc. 148).

      Rowlands recruited Officers Rodriguez and Abbot to assist him in stopping

Sullivan. The officers positioned themselves in the center median of I-75, south of

Paynes Prairie, Florida. While the officers waited for Sullivan’s vehicle to appear,

Vickers continued to update Rowlands about Sullivan’s location. When the GPS

indicated that Sullivan was nearing the officers’ area, Vickers informed Rowlands.

Rodriguez then spotted Sullivan’s vehicle and observed that she was travelling too

closely to the vehicle in front of her. Rodriguez pulled Sullivan over, and

Rowlands communicated that fact to Vickers.




                                          4
              Case: 16-17636     Date Filed: 12/05/2017   Page: 5 of 10


      Rodriguez approached Sullivan and asked her for her driver’s license, which

she did not have. He then asked Sullivan and her grandson, who was sitting in the

back seat, to step out of the vehicle. Rodriguez asked Sullivan if the officers could

search her vehicle, and she agreed. Rowlands began searching underneath the

vehicle for contraband, but he did not find any. When Rodriguez finished running

Sullivan’s information, he gave her a written traffic warning.

      After Sullivan signed the warning, the officers decided to continue searching

her vehicle. When it began to rain, Rodriguez asked Sullivan and her grandson to

wait in the back of Rodriguez’s vehicle. Having searched for thirty minutes and

failed to find any evidence of contraband, Rowlands signaled it was time to

conduct a dog sniff. Abbot, a canine handler, circled the vehicle with a drug

detection dog. The dog eventually alerted to the front bumper.

      By that time, it had begun raining heavily, so the officers decided to

continue the search at the sheriff’s office. One of the officers drove Sullivan and

her grandson in the back of his patrol car while another officer drove Sullivan’s car

to the sheriff’s office. After putting the vehicle on an elevated lift, Rodriguez

spotted a sock tied under Sullivan’s rear bumper, which contained one half of a

kilogram of cocaine. Following her arrest, Sullivan made inculpatory statements

regarding her involvement in cocaine distribution.




                                           5
              Case: 16-17636     Date Filed: 12/05/2017    Page: 6 of 10


B.    Procedural History

      Sullivan was charged by a grand jury in the Northern District of Florida with

conspiracy to distribute five or more kilograms of a mixture and substance

containing a detectable amount of cocaine and cocaine base, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and (b)(1)(C), as well as 21 U.S.C. § 846,

and possession with intent to distribute 500 grams or more of a mixture and

substance containing a detectable amount of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B)(ii). Prior to trial, Sullivan moved to suppress the

cocaine found in her vehicle and her subsequent inculpatory statements. Sullivan

argued that the evidence should be suppressed because (1) her consent to search

the vehicle did not extend to the dog sniff, (2) the officers unreasonably prolonged

the stop to conduct the dog sniff, and (3) the dog’s alert did not provide a reliable

basis for the search.

      After a hearing, the district court denied the motion to suppress, finding that

the traffic stop was supported by probable cause based on Sullivan’s traffic

violation of following too closely and that Sullivan had consented to the search of

her vehicle. The district court found, however, that Sullivan’s consent expired

upon the conclusion of the traffic stop and thus could not justify the search

conducted after the traffic warning had been issued. Regardless, the district court

concluded that the officers’ search of Sullivan’s vehicle was lawful because their


                                           6
              Case: 16-17636     Date Filed: 12/05/2017     Page: 7 of 10


collective knowledge, including reports from the informant, controlled calls, and

controlled text messages, “established probable cause to believe [Sullivan] would

be transporting drugs on that day.” Tr. of Mot. to Suppress Hr’g at 123 (Doc. 148).

      After a four-day jury trial, Sullivan was convicted of both charges. She was

sentenced to 120 months’ imprisonment on both counts, running concurrently,

followed by five years of supervised release. Sullivan appeals the denial of her

motion to suppress.

                         II.    STANDARD OF REVIEW

      With respect to a motion to suppress, we review the district court’s findings

of fact for clear error and its application of the law to those facts de novo,

construing the facts in the light most favorable to the prevailing party below—here,

the government. United States v. Lewis, 674 F.3d 1298, 1302-03 (11th Cir. 2012).

“We give great deference to a lower court judge’s determination of probable

cause.” United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999)

(internal quotation marks omitted).

                                III.   DISCUSSION

      On appeal, Sullivan argues that the traffic stop was unreasonably prolonged,

violating her constitutional rights and requiring that the resulting physical evidence

and inculpatory statements be suppressed. Sullivan argues that because her

consent had expired following the traffic stop and there was no probable cause to


                                           7
               Case: 16-17636       Date Filed: 12/05/2017      Page: 8 of 10


search her vehicle, her continued detention was unjustified. We hold that because

the officers had probable cause to justify the search, there was no violation of

Sullivan’s constitutional rights. 3

       The Fourth Amendment protects the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. This right is generally protected by requiring that searches

be conducted pursuant to a warrant supported by probable cause. United States v.

Tamari, 454 F.3d 1259, 1261 (11th Cir. 2006). There is an exception to the

warrant requirement, however, for automobile searches. Automobiles may be

searched without a warrant if two requirements are satisfied: “(1) the vehicle is

readily mobile (i.e., operational); and (2) agents have probable cause to believe the

vehicle contains contraband or evidence of a crime.” Id. Probable cause, in turn,

exists “when the facts and circumstances would lead a reasonably prudent [person]

to believe that the vehicle contains contraband.” United States v. Talley, 108 F.3d
277, 281 (11th Cir. 1997) (alteration in original) (quoting United States v.

Campbell, 920 F.2d 793, 796 (11th Cir. 1991)). A court may aggregate multiple

officers’ knowledge and consider probable cause collectively when the officers



       3
         Sullivan’s only argument with respect to her seizure is that it was unlawful because
there was no probable cause to search her vehicle. We therefore assume, without deciding, that
Sullivan’s detention was lawful if there was probable cause to conduct the search.


                                               8
             Case: 16-17636     Date Filed: 12/05/2017   Page: 9 of 10


“maintained at least a minimal level of communication during their investigation.”

United States v. Willis, 759 F.2d 1486, 1494 (11th Cir. 1985).

      Here, Sullivan’s vehicle was mobile when the search occurred, and viewing

the evidence in the light most favorable to the government, there was probable

cause to search the vehicle after the traffic warning was issued. Probable cause

existed based on the tip from Williams, who had recently been found with cocaine,

identified Sullivan as his primary supplier, and described how she hid cocaine

under her car’s bumper; Sullivan and Williams’s phone calls and text messages

arranging for the sale and delivery of cocaine; and Sullivan’s statement on the

phone in the bank indicating to Williams that she was coming to meet him.

Although this information came from various officers, the district court correctly

determined that because Vickers was in touch with the officers on the road, his

knowledge could also be considered. See Willis, 759 F.2d at 1494.

      As the district court acknowledged, the government’s evidence was

imperfect. Sullivan’s driving past Tallahassee was inconsistent with the officers’

expectation that she would deliver cocaine to Williams there. Additionally, the

court noted, Vickers testified “in somewhat conclusory fashion.” Tr. of Mot. to

Suppress Hr’g at 130 (Doc. 148). The district court nevertheless concluded that “a

reasonable officer with the information that was available to Mr. Vickers [would]

believe that there were drugs in that car[.]” Id. Giving the required “great


                                          9
               Case: 16-17636        Date Filed: 12/05/2017        Page: 10 of 10


deference” to the district court, we agree with its finding of probable cause.

Brundidge, 170 F.3d at 1352 (internal quotation marks omitted). 4 Because the

evidence against Sullivan would lead “a reasonably prudent [person] to believe that

the vehicle contain[ed] contraband,” the district court properly found there was

probable cause to conduct the search and thus that the automobile exception to the

warrant requirement was satisfied. See Talley, 108 F.3d at 281 (first alteration in

original) (internal quotation marks omitted).

                                    IV.     CONCLUSION

       Because the district court properly found there was probable cause to believe

that Sullivan’s vehicle contained contraband, the search of her vehicle was proper,

and we affirm the district court’s denial of Sullivan’s motion to suppress the

cocaine and her inculpatory statements.

       AFFIRMED.




       4
         Sullivan also argues that dog sniffs are an improper basis for probable cause because of
their unreliability, and that this particular dog was insufficiently reliable. However, the district
court determined that there was probable cause to search Sullivan’s vehicle independent of the
dog’s alert. Because we agree with the district court’s determination, we need not consider
whether probable cause could properly be based on a dog sniff in this case.


                                                 10